Citation Nr: 1744912	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right shoulder limitation of motion with rotator cuff tendinitis with impingement syndrome (right shoulder disability).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a right shoulder disability and assigned an initial rating of 20 percent.  

This appeal was remanded in August 2014 and May 2017.  The Board regrets additional delay, but the issues are again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The March 2017 VA examiner indicated he could not estimate additional degrees of limitation of right shoulder motion during flare-ups, but did not indicate what additional information could have been provided or was needed to furnish the requested opinion, instead noting that "[h]istorically, compensation and pension examiners have been required to provide opinions based on facts, medical literature and measurable data, not mere speculation."

The examiner's comments are troubling, particularly given the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court, citing Jones v. Shinseki, 23 Vet.App. 382 (2010), notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "the limitation of knowledge in the medical community at large," as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id.  Here, the basis for the conclusion as to an inability to render an opinion without resorting to speculation is unclear, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare-up based on the Veteran's statements.  Id.  Thus, on remand, the Veteran should be afforded another VA examination and a retrospective opinion obtained.  Any updated treatment records should also be secured.  The TDIU claim is inextricably intertwined with the right shoulder claim and therefore also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since October 2009) of the right shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to provide an opinion, he or she should clearly explain the basis for that conclusion.

(c) In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




